Name: Commission Regulation (EEC) No 2926/84 of 18 October 1984 authorizing the Federal Republic of Germany, France, the United Kingdom and Luxembourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 No L 276/ 12 Official Journal of the European Communities 19 . 10 . 84 COMMISSION REGULATION (EEC) No 2926/84 of 18 October 1984 authorizing the Federal Republic of Germany, France, the United Kingdom and Luxembourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making the meaning of (a) of the second subparagraph of Article 30c ( 1 ) of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Articles 32 (4) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 21 45/82 (4), and in particular the third subparagraph of Article 8 (2), thereof, Whereas under Article 32 ( 1 ) of Regulation (EEC) No 337/79 the Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of the exceptionally unfavourable climatic conditions in 1984 in parts of wine-growing zone A and some parts of zone B where there was an abnormally high rainfall and a lack of sunshine , the limits upon increases in the natural alcoholic strength as fixed by Article 32 ( 1 ) of Regulation (EEC) No 337/79 in many cases prevent the production of the wines which are normally required by the market ; whereas, therefore, the Member States concerned should be authorized to permit in the areas affected an additional increase in the natural alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; whereas provision should be made for the Member States to communicate to the Commission certain information , in particular under Commission Regulation (EEC) No 1 594/70 (*), as last amended by Regulation (EEC) No 632/80 (6) ; whereas this informa ­ tion should be submitted by geographical unit within HAS ADOPTED THIS REGULATION : Article 1 The Federal Republic of Germany, France , the United Kingdom and Luxembourg are hereby authorized for the 1984/85 wine-growing year to allow an additional increase in the alcoholic strength laid down, in respect of wine-growing zones A and B, in Article 32 (2) of Regulation (EEC) No 337/79 and in the third subpara ­ graph of Article 8 (2) of Regulation (EEC) No 338/79 as regards products listed in the first subparagraph of paragraph 1 of the said Article 32 and the first sub ­ paragraph of the said Article 8 (2) which : 1 . in the case of the Federal Republic of Germany are produced from grapes intended for the production of table wines and quality wines psr ; 2 . in the case of France are produced from grapes : (a) intended for the production of quality wines psr, and (b) harvested in :  the departments of Bas Rhin and Haut-Rhin and of the varieties Riesling, Sylvaner and Muscat ;  the departments of Meurthe-et-Moselle and Moselle ; 3 . in the case of the United Kingdom are produced from grapes intended for the production of table wines ; 4 . in the case of Luxembourg are produced from grapes intended for the production of table wines and quality wines psr. Article 2 1 . On the basis of the declarations referred to in the second subparagraph of Article 36 ( 1 ) of Regulation (EEC) No 337/79 , the Member States concerned shall communicate to the Commission not later than 31 May 1985 by geographical unit within the meaning of (  ) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2) O ) No L 115, 27 . 4 . 1984, p. 77 . (') OJ No L 54, 5 . 3 . 1979 , p. 48 . (4) OJ No L 227 , 3 . 8 . 1982, p. 10 . 0 OJ No L 173 , 6 . 8 . 1970 , p. 23 . (") OJ No L 69 , 15 . 3 . 1980 , p. 33 . 19 . 10 . 84 Official Journal of the European Communities No L 276/ 13 (a) in the second subparagraph of Article 30c ( 1 ) of Regulation (EEC) No 337/79, the particulars of the quantities of sugar, concentrated grape must and recti ­ fied concentrated grape must used to make an addi ­ tional increase in the natural alcoholic strength of products referred to in Article 1 . 2. Such communications shall give estimates of the quantities of sugar, concentrated grape must and recti ­ fied concentrated grape must used to make an addi ­ tional increase in the alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 . Article 3 This . Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1984. For the Commission Poul DALSAGER Member of the Commission